



Exhibit 10.20
SHORT-TERM INCENTIVE PROGRAM
FOR LENNOX INTERNATIONAL INC. AND ITS SUBSIDIARIES
PLAN YEAR – ________




1.
Purpose and Structure



The purpose of the Short-Term Incentive Program (“STI Program”) is to provide
competitive Performance Cash compensation under the Incentive Plan to those
executives and other selected key employees who contribute significantly to the
growth and success of the Company and to strengthen the link between pay and
performance.


2.
Definitions



“Company” means Lennox International Inc. and its subsidiaries.


“Committee” means the Compensation and Human Resources Committee of the Board of
Directors of the Company.


“Disability” means permanently disabled (completely unable to perform
Participant’s duties as defined in the benefit plans of the Company).


“Eligible Earnings” means the base salary paid during the Plan Year to a
Participant during the period in which he or she was a Participant as shown in
the payroll records of the Company. Eligible Earnings include the Participant’s
regular compensation or rate of pay without regard to any commission, bonus, or
other non-periodic compensation. Eligible Earnings exclude any income received
while on short-term disability, unless otherwise provided in a Company policy or
program.


“Incentive Plan” means the Lennox International Inc. 2019 Equity and Incentive
Compensation Plan, as amended, modified and supplemented from time to time, or
any successor plan.


“Participant” means any executive or key employee of the Company selected to
receive a Payout Opportunity of Performance Cash under the STI Program.


“Payout Opportunity” means the target incentive amount for each Participant,
expressed as a percentage of Eligible Earnings.


“Performance Cash” means any Cash Incentives Award granted pursuant to Section 8
of the Incentive Plan payable upon the attainment of the Performance Goals.


“Performance Goals” means Company financial or operational goals established by
the Committee for the Plan Year. Separate Performance Goals are established for
each business unit, business segment and/or the Company.


“Plan Year” means the fiscal year of the Company.


“Retirement” means a Participant who terminates for any reason, other than for
cause, and who (i) is at least 65 years of age, (ii) is at least 62 years of age
and has achieved at least 10 years of service with the Company or (iii) the
number of years of service Participant has achieved with the Company plus
Participant’s age equals at least 80.


1



--------------------------------------------------------------------------------







Other terms capitalized but not defined in this STI Program are used as defined
in the Incentive Plan.


3.
Administration



The STI Program is administered by the Committee, which shall have the authority
to amend, modify, suspend or terminate the STI Program at any time.


4.
Post-Employment Restrictions



The STI Program is an LII Non-Executive Incentive Compensation Plan for the
purposes of Section 1 of the Employee’s Non-executive Incentive Compensation and
Non-Solicitation Agreement (the “Agreement”). In order to qualify for payments
under the STI Program, Participants must sign and abide by the terms of the
Agreement.


5.
Performance Goals and Payout Opportunity



The Performance Goals and the Payout Opportunity will be set at the beginning of
the Plan Year and will be communicated to all Participants on their STI
opportunity statements.


6.
Determination of Performance Cash Payment



The Committee in its reasonable discretion following the end of the Plan Year
will approve the STI payout factors based on actual performance results against
the Performance Goals and adjusting as appropriate for overall Company
performance and market conditions. Performance Cash payments will be paid to
Participants based on their Payout Opportunity with 75% of the payments based on
Company performance and 25% on each Participant’s individual performance. The
Company, in its sole discretion, shall determine the payment amount, if any,
associated with the Participant’s individual performance. No Performance Cash
payments (Company or individual) are payable if actual performance falls below
the Performance Goals threshold levels . The payout details will be presented to
Participants on their STI payout statements.


7.
Employee Position Changes During Plan Year



Participants who are assigned to a new position during the Plan Year may have
changes made to their Payout Opportunity and/or Performance Goals to correspond
with the new position. A prorated Performance Cash payment may be given at the
end of the Plan Year to Participants who are assigned to a non-STI Program
eligible position during the Plan Year.


8.
Form of Payment



All Performance Cash payments under this STI Program will be paid in cash
subject to such payroll taxes and other deductions, if any, as may be in effect
at the time of payment.


9.
Timing of Payment



All Performance Cash payments under this STI Program will be paid as soon as
practicable after the end of the Plan Year, but in no event later than the
fifteenth day of the third month following the end of the Plan Year. The
payments made under this STI Program are intended to fall within the short-term
deferral exemption under Section 409A of the Internal Revenue Code.


10.
Termination, Death, Disability or Retirement



2



--------------------------------------------------------------------------------







Except as otherwise expressly provided in this STI Program, Performance Cash
payments will be paid only to Participants who are employed with the Company on
the last day of the Plan Year. All Participants whose employment terminates
prior to the end of the Plan Year shall forfeit all Performance Cash payments
from the STI Program, whether terminated by the Company or voluntarily, except a
Participant whose employment terminates due to death, Disability or Retirement
will be paid a pro rata portion of any Performance Cash payment based on the
date of death, Disability or Retirement. Such prorated payments will be made at
the time and in the form that payments are made to other Participants for the
Plan Year. If a Participant is terminated by the Company for cause, as
determined in the sole discretion of the Company, then, immediately after
Participant’s termination, the Performance Cash payment may be cancelled in full
prior to any payment being made.


11.
New Participants



Performance Cash payments for new Participants will generally be prorated from
either the date of hire or the date the Participant became eligible for the STI
Program. Any person joining the Company after November 1 of a Plan Year will be
excluded from participating in the STI Program for that Plan Year.


12.
Miscellaneous



No Participant shall have any lien on any assets of the Company by reason of any
Payout Opportunity or Performance Cash payment made under the STI Program.


The adoption of the STI Program does not imply any commitment to continue the
STI Program, or any other plan for incentive compensation for any succeeding
year. Neither the STI Program, Performance Cash payment, nor Payout Opportunity
made under the STI Program shall create an employment contract or relationship
between the Company and any Participant.






3

